While I concur in the decision reversing summary judgment, I write separately in order to express my reservations with one aspect of the decision.
The majority concludes that the police report was admissible for consideration of summary judgment because it was accompanied by an affidavit from the record's custodian of the crash investigation file certifying the report. While this may have authenticated the report as to what it purported to be, I do not believe that this provides a proper basis, pursuant to the cases cited in the opinion, attesting to the veracity of the contents
of the police report such that it would be admissible pursuant to Civ.R. 56(C). The distinction is well illustrated in the quote from Biskupich v. Westbay Manor Nursing Home (1986), 33 Ohio App.3d 220,222, 515 N.E.2d 632, 634, cited in the majority's opinion: "The proper procedure for introducing evidentiary matter not specifically authorized by Civ.R. 56(C) is to incorporate it by reference in a properly framed affidavit pursuant to Civ.R. 56(E)." Civ.R. 56(E) requires supporting affidavits to be made based upon personal knowledge, setting forth facts that would be admissible in evidence, and showing affirmatively that the affiant is competent to testify to the matter stated therein. While the custodian's affidavit in the present case would establish that the police report would be admissible as a public record, it does not demonstrate personal knowledge or competence to testify to the matters stated in the police report. I would therefore conclude that the police report was not admissible for lack of a "properly framed affidavit" presented by an affiant competent to certify the contents of the police report.Biskupich, supra.
I nonetheless concur in the conclusion reached by the majority with respect to reversal upon summary judgment. I would find, upon the record before us exclusive of the police report, that sufficient evidence has been advanced to *Page 9 
establish a material issue of fact under Girgis v. State FarmMut. Auto. Ins. Co. (1996), 75 Ohio St.3d 302, 662 N.E.2d 280. We must keep in mind that the nonmovant, in this case, the plaintiff, is entitled to have evidence construed most strongly in the plaintiffs favor. And while the evidence is not overwhelming, the issue here, involving summary judgment, does not involve trying the credibility of witnesses. I would therefore reverse the decision of the trial court, on this basis alone and remand the case to the trial court.